Title: Augustus B. Woodward to Thomas Jefferson, 25 April 1809
From: Woodward, Augustus B.
To: Jefferson, Thomas


           Philadelphia, April 25. 1809.
           I have the honor to transmit to you, Sir, a work on the Executive of the United States. In every constitution formed in America, during the æra of the revolution, a council was attached to the executive. It is even a part of the British constitution. The federal constitution is the first without it. It is certainly of less importance in the State governments, than in that of the Union. You are yourself aware, Sir, of the extreme severity of the executive duties. To lessen that severity, without abandoning the advantages of a single executive magistrate, would be desirable. The difficulty of constituting a republican executive, of energy and vigor, without a resort to the monarchical principle of an absolute a supremacy in one individual, qualified however by the elective right, limitation of period, and a veto in one branch of the legislative body, has deterred from the attempt. I do not flatter myself that I have been so happy as to have attained the correct medium in the propositions I have made; but I am certain, Sir, that the clearest refutation of all the principles I have advanced is to be found in your example. My thoughts often follow you to your retirement. It is one which monarchs may envy, and when the most distinguished of them are consigned to oblivion, your name Sir will be grateful to the American ear; and your steady fame reach distant times, and extend to remote countries.
          A.
              B. Woodward.
        